IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 282 MAL 2022
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
SHAWN JONES,                                  :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of October, 2022, the Petition for Allowance of Appeal is

DENIED. The Application for Remand and Withdrawal of Counsel is also DENIED.